On the Court’s own motion, appeal by Diane R. Stanley dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. On the Court’s own motion, appeal by Richard T. Stanley dismissed, without costs, upon the ground that appellant is not a party aggrieved. Motion for leave to appeal, insofar as made by Diane R. Stanley, denied; motion for leave to appeal, insofar as made by Richard T. Stanley, dismissed upon the ground that said appellant is not a party aggrieved.